AO 458 (Rev. 06/09) Appearance of Counsel

 

UNITED STATES DISTRICT COURT

for the
Eastern District of Virginia

United States
Plaintiff
Vv.

Sean McLaughlin
Defendant

Case No. 1:19-CR-367

ee es es ee

APPEARANCE OF COUNSEL
To: The clerk of court and all parties of record
1] am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

Sean McLaughlin

Date: 08/13/2020 we

Attorney’s signature

Muh 1

 

Printed name and bar number

3955 Chain Bridge Road
Second Floor
Fairfax, VA 22030

 

Address

me@greenspunlaw.com
E-mail address

(703) 352-0100

Telephone number

(703) 591-7268
FAX number

 
